Citation Nr: 9933469	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1968, March 1972 to April 1975 and October 1978 to 
October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes numerous VA medical records which 
establish that the veteran has a diagnosis of PTSD secondary 
to in-service stressors.  As the veteran's testimony, for the 
purposes of well-groundedness, is sufficient evidence to 
establish an in-service stressor, and because the record 
contains an August 1997 diagnosis of PTSD establishing a 
nexus between the diagnosis and the stressors, the Board 
finds the claim of service connection for PTSD to be well 
grounded.  38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The Board recognizes that the RO has previously contacted 
this agency in an attempt to obtain corroborating evidence of 
the veteran's alleged stressors.  Indeed, the record includes 
a December 1997 response from that agency which contains 
copies of the 1967 and 1968 histories of the USS Robert H 
McCard (DD-822).  However, since that request the veteran has 
provided additional information.  Specifically, in a July 
1998 RO hearing the veteran provided a more complete name of 
the shipmate he claims to have discovered hanged to death.  
The Board notes that from the record, it seems that the name 
the veteran has communicated was an approximation in both 
spelling and pronunciation.  In a November 1997 request 
letter to the United States Armed Services Center for the 
Research of Unit Records the RO requested verification of an 
earlier approximation of the friend's name which did not 
indicate to the agency that it was merely an approximation, 
but indicated it was the shipmate's actual last name.  

More significantly, in his September 1999 brief on appeal, 
the veteran's representative put VA on notice that a more 
appropriate record to attempt to confirm the veteran's in-
service stressors would be the "ship's deck logs."  The 
representative explained that "[e]very major event which 
occurs on board a naval vessel is recorded in the deck log."  
As required by 38 C.F.R. § 3.159, "[w]hen information 
sufficient to identify and locate necessary evidence is of 
record, the Department of Veteran's Affairs shall assist a 
claimant by requesting, directly from the source, existing 
evidence which is either in the custody of military 
authorities or maintained by another Federal agency."  

The Board observes that the veteran's claim of entitlement to 
service connection for PTSD includes, two primary in-service 
stressors.  One stressor is the events surrounding the 
discovery of a hanged shipmate and the other stressor, as 
described in the August 1997 VA medical report diagnosing the 
veteran as having PTSD, is related to "the constant shelling 
of the big guns aboard his ship, firing on North Vietnamese 
targets."  Indeed, the ship's histories report that the ship 
operated "in a hostile fire zone" and that during March and 
April 1968 the ship fired over four thousand rounds of 
ammunition, 2,600 of which were fired in one week.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his periods of service.  He should 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors identified by the 
veteran.  This summary of stressors, with 
specific details regarding the veteran's 
alleged stressors, and all associated 
documents, should be sent to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  That agency should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors, to specifically 
include the ship's history from 1967 and 
1968, as well as operational orders and 
other pertinent reports pertaining to the 
veteran's units.  

4.  After undertaking any additional 
development deemed appropriate, including 
another VA psychiatric examination if 
indicated, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws, 
regulations, and Court decisions.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






